Citation Nr: 0907127	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1966 to October 1969.  Service in the Republic 
of Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) which denied the Veteran's claims of 
service connection for PTSD and compensation under 
38 U.S.C. § 1151 for depression.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in Portland, 
Oregon in September 2008.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

Issue not on appeal

A September 2003 rating decision denied the Veteran's claim 
of service connection for depression as directly due to 
service.  The Veteran did not disagree with the rating 
decision.  That matter is therefore not in appellate status 
and will be discussed no further.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].




FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not indicate that the Veteran currently has PTSD.

2.  A preponderance of the medical evidence of record 
supports a conclusion that the Veteran's hypomania and 
depression symptoms were not caused or aggravated by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment to 
the Veteran; nor was such the result of an event which was 
not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

2.  The criteria for entitlement to compensation for 
depression under the provisions of 38 U.S.C.A. § 1151 is not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for PTSD.  
He also seeks compensation under 38 U.S.C. § 1151 for 
depression.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 14, 2003, which included a request for evidence of 
"a current diagnosis of PTSD" and "medical evidence showing a 
connection between . . . stressful events and your PTSD."  
The Veteran was also informed of the evidentiary requirements 
for his 1151 claim, including evidence of "additional 
disability or death resulting from a disease or injury, or an 
aggravation of an existing disease or injury, suffered as 
result of VA training, hospitalization, medical or surgical 
treatment, or examination."

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military or from VA hospitals 
Medical Centers (including private facilities where VA 
authorized treatment)."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records."  Furthermore, the VA included copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The May 2003 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  

The Board notes that a letter dated August 7, 2008 
specifically requested of the Veteran:  "If you have any 
information or evidence that you have not previously told us 
about or given to us, . . . please tell us or give us that 
evidence now."  
This informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  As for the Veteran's claims for 
compensation under 38 U.S.C. § 1151, Dingess indicates that 
the Veteran is to be provided notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if his claim is granted.

The Veteran was provided specific notice of the Dingess 
decision in the August 2008 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the August 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Moreover, as discussed below the Board is denying the 
Veteran's claims, and elements (4) and (5) remain moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with two VA examinations.  
Additionally, the Board notes that the RO made an attempt to 
verify the Veteran's claimed stressor with the United States 
Army and Joint Services Records Research Center (JSRRC).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in August 2008 as detailed in the Introduction.  

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for PTSD.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Specific criteria to establish service connection for PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met:  (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f).

With respect to the first element, a current medical 
diagnosis of PTSD, the evidence of record contains outpatient 
and in-patient treatment and examination records that focus 
on the Veteran's symptomatology.  Multiple psychiatric 
diagnoses have been rendered, including major depressive 
disorder; hypomania and PTSD.

The question of whether the Veteran currently has PTSD, as 
opposed to some other psychiatric disability (or combination 
thereof), is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Upon review of the claims folder, the Board finds that there 
is conflicting evidence as to a current diagnosis of PTSD.  
An August 2003 VA compensation and pension (C & P) examiner 
diagnosed the Veteran with moderate PTSD and major depressive 
disorder, in partial remission.  However, a contradictory 
diagnosis was offered by a September 2006 VA C & P examiner 
who, after examining the Veteran and reviewing the Veteran's 
entire medical history, concluded that "Although the 
[Veteran] endured stressors in Vietnam of a type which would 
meet DSM IV criteria as possible precursors to posttraumatic 
stress disorder, the symptoms he presents today clearly do 
not meet DSM IV requirements for a PTSD diagnosis at this 
time."  

As between the two VA examination reports, the Board finds 
that the September 2006 report is more probative.  Not only 
is it more recent, but it was more clear, explaining why the 
Veteran's psychiatric disability was not PTSD.  By way of 
contrast, the August 2003 examiner diagnosed the Veteran with 
both PTSD and major depressive disorder, with no clear 
explanation as to the distinction between the two diagnoses.

Most significantly, however, the September 2006 examination 
report is congruent with the entirety of the Veteran's well-
documented psychiatric history.  Significantly, the Veteran's 
in-patient treatment records from the Portland VAMC and 
outpatient treatment records from the White City VA 
domiciliary are negative for treatment or complaints of PTSD, 
but rather provide diagnoses of severe major depression 
disorder with psychotic symptoms and hypomania.  See August 
2001 and September 2001 in-patient treatment records from the 
Portland VAMC and October 2001, November 2001, and January 
2002 outpatient records from the White City VA domiciliary.  

The Board has carefully evaluated the medical evidence and 
finds that the evidence against a current diagnosis of PTSD 
[the September 2006 VA C & P examination report, the in-
patient treatment records from the Portland VAMC and the 
outpatient treatment records from the White City VA 
domiciliary] outweighs the evidence in favor [the August 2003 
VA C & P examination report].  Indeed, the August 2003 
finding of PTSD is the only such contained in the Veteran's 
extensive medical records.  

As an example of the lack of reference to PTSD throughout the 
record, the Veteran was brought to the Emergency Care Unit of 
the Portland VAMC by his daughter on August 27, 2001 because 
of her concerns regarding the Veteran's ability to function.  
Upon examination, the Veteran was diagnosed with severe, 
recurrent major depressive disorder with possible psychotic 
symptoms.  All diagnoses during this period of in-patient 
treatment were congruent with the diagnosis upon admission.  
Significantly, between the Veteran's admission to the 
Portland VAMC on August 27, 2001 and his discharge on 
September 30, 2001, while the Veteran was being carefully 
evaluated for psychiatric symptomatology, PTSD was never even 
suggested.  

Moreover, upon his discharge from the Portland VAMC on 
September 30, 2001, the Veteran was transferred to the White 
City VA domiciliary.  VA treatment records from the White 
City VA domiciliary for the for the time period which the 
Veteran received treatment (October 1, 2001 and March 5, 
2002) are negative for diagnoses of or treatment for PTSD.    

The September 2006 VA examiner specifically addressed and 
discounted the opinions of the August 2003 VA examiner, 
citing that it is possible that residuals of the Veteran's 
depression clouded the August 2003 VA examiner's report 
somewhat since there is an overlap in some symptoms of PTSD 
and depression, particularly in the area of social 
functioning.  As previously noted, it was ultimately 
determined by the September 2006 VA examiner that there were 
insufficient PTSD symptoms to warrant a diagnosis of PTSD.  
In particular, the examiner noted that the Veteran does not 
have "re-experiencing" of these stressors, show numbing of 
emotional responsiveness and has very minimal symptoms of 
increased arousal. 

Thus, the September 2006 examiner's non-diagnosis of PTSD was 
specifically and clearly explained, and the facts underlying 
the September 2006 VA examiner's opinion appear to be 
congruent with the extensive medical record in this case.  
Therefore, the preponderance of the evidence of record is 
against a finding that PTSD in fact exists.  

Because the competent medical evidence of record does not 
substantiate a diagnosis of PTSD, the first element of 38 
C.F.R. § 3.304(f) is not met, and service connection is not 
warranted on that basis.  See Degmetich v. Brown, 104 F.3d 
132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist]. 


In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a PTSD.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
depression.

The Veteran contends that he sustained additional disability 
in the form of depression due to the VA treatment.  In 
particular, the Veteran claims that he incurred depression as 
a result of a medication adjustment by VA staff.  

Relevant law and regulations

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
Veteran in the same manner as if such 
additional disability or death were 
service- connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the Veteran's 
willful misconduct and--

"(1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
Veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was- (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997 [such as this case, in which the 
Veteran's § 1151 claims were filed in December 2002] were 
amended.  See 69 Fed. Reg. 46,426 (Aug. 3 2004) [codified as 
amended at 38 C.F.R. § 3.361]. Those regulations largely 
implemented the provisions of 38 U.S.C.A. § 1151.  

Additional disability

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361(c)(2) (2008).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2008).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2008).

Foreseeability

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).
 




Factual background

The Board believes that a factual background is appropriate.  

As was mentioned above, the Veteran was brought to the 
Emergency Care Unit of the Portland VAMC by his daughter on 
August 27, 2001, evidently because she thought that he had 
significant psychiatric problems.  The Veteran was thereupon 
psychiatrically hospitalized for one month.  During the 
admission process, the Veteran reported that he had been 
diagnosed with depression in December 1999 and that he had 
been prescribed citalopram, mirtazapine and venlafaxine at 
various times as part of his treatment plan.  The Veteran 
also reported that he was divorced for the third time in 
December 2000 and that he discontinued his prescribed 
medications in January 2001 because he " . . . he wasn't 
sure they were working."  See an August 29, 2001 VA 
treatment record.  Additionally, the Veteran reported that he 
lost his job when the trucking company that he worked for 
closed its Northwest operations in May 2001.  

Upon admission, the Veteran was diagnosed with severe major 
depression with possible psychotic features.  The Veteran's 
mirtazapine use was discontinued, he was weaned off of 
citalopram and he was started on quetiapine and 
nortriptyline.  After the Veteran developed severe 
constipation and urinary retention, nortriptyline was 
discontinued on September 1, 2001.  Once the Veteran's 
constipation and urinary retention were resolved with use of 
a catheter and medication, the Veteran's prescription for 
nortriptyline was replaced with a prescription for 
venlafaxine on September 4, 2001.  

On September 11, 2001, it was noted that the Veteran's mood, 
amount of guilt, ability to concentrate, interest level and 
psychomotor retardation appeared to improve since admission, 
although the Veteran did not subjectively notice much 
difference.  See a September 11, 2001 in-patient progress 
note.  

Upon discharge from the Portland VAMC on September 30, 2001, 
the Veteran was diagnosed with major depressive disorder.  It 
was noted that resolved constipation and urinary retention 
were secondary to tricyclic antidepressants (TCA).  The 
Veteran was assigned to the White City VA domiciliary upon 
discharge from the Portland VAMC.  

As mentioned above, the Veteran reported for outpatient 
treatment at the White City VA domiciliary on October 1, 
2001.  On admission, the Veteran was diagnosed with major 
depression with psychotic features.  At the time, the patient 
was taking quetiapine (300 mg per day) and venlafaxine (300 
mg per day).  

The Veteran expressed to the VA psychiatrist that he was 
anxious to return to his job as a truck driver.  Some time 
between October 9, 2001 and October 18, 2001, the Veteran 
returned to his job as a truck driver, evidently with the 
stipulation from his treating psychiatrist that he drive with 
another truck driver and that they would share the driving 
responsibilities because of the possible side effects of the 
Veteran's prescribed medications.  With the Veteran's 
permission, the VA psychiatrist spoke with the Veteran's 
driving partner and received reports concerning the Veteran's 
behavior and driving.  

On October 26, 2001, the VA psychiatrist was notified that 
the Veteran's mood was elevated.  Concerned that the 
Veteran's elevation in mood may have been secondary to the 
Veteran's prescribed antidepressant (venlafaxine), the 
Veteran's venlafaxine dosage was reduced to 150 mg per day.  
On October 29, 2001, the Veteran's driving partner informed 
the VA psychiatrist that the Veteran's speech was pressured 
when he (the Veteran) was not driving.  Consequently, the VA 
psychiatrist advised the Veteran to discontinue use of 
venlafaxine until his next appointment.  At the Veteran's 
next VA appointment on October 30, 2001, he was observed by 
the VA psychiatrist who advised him not to take venlafaxine 
until his appointment the following week.  

On November 1, 2001, the Veteran reported an episode of 
blurred vision and fatigue while driving his truck.  The VA 
psychiatrist opined that the fatigue could be secondary to 
sleep deprivation or the Veteran's prescribed quetiapine.  
The Veteran was advised to start taking venlafaxine again at 
a dose of 75 mg per day.  

On November 2, 2001, the VA psychiatrist spoke with the 
Veteran's work supervisor and was informed that the trucking 
company would not permit the Veteran to perform his duties as 
a truck driver without a note from a doctor stating that the 
Veteran was fit to drive commercially.  

During the following week, the Veteran became angry that the 
VA psychiatrist had discontinued his venlafaxine suddenly, as 
he believed that this caused his fatigue and blurred vision 
which consequently caused his inability to work.  The VA 
psychiatrist consulted with other VA psychiatrists, and the 
agreed plan was to advise the Veteran to readmit himself to 
the Portland VAMC for observation and consideration of a 
medication change.  The Veteran refused to be readmitted.  
The VA psychiatrist then advised that the Veteran obtain a 
second opinion from another VA psychiatrist.

On November 9, 2001, the Veteran met with a second VA 
psychiatrist who advised the Veteran to readmit himself to 
the Portland VAMC.  The Veteran refused and stated that he 
was taking himself off of quetiapine, but that he intended to 
stay on venlafaxine at a dose of 75 mg per day.  The VA 
psychiatrist explained that when people are hypomanic, such 
as the Veteran, they need to stop taking their 
antidepressants (venlafaxine).  The Veteran disagreed and 
inquired as when he would be cleared to go back to work.  At 
that point, the Veteran left and said that he would be suing 
the clinic for not letting him go back to work.  The second 
VA psychiatrist diagnosed the Veteran with hypomania.

On November 15, 2001, the Veteran met with the original VA 
psychiatrist and stated that he had tapered himself off of 
quetiapine, but the Veteran refused to stop taking 
venlafaxine.  The VA psychiatrist suggested that the Veteran 
start taking a mood stabilizer, depakote, in place of the 
venlafaxine.  The Veteran refused.  
The VA psychiatrist planned to have the Veteran lower his 
daily dose of venlafaxine to 37.5 mg per day and noted that 
it is unknown whether the Veteran's exhibited hypomania is 
secondary to his medications alone or if the Veteran has 
underlying bi-polar disorder.  See a November 15, 2001 VA 
treatment record from the White City VA domiciliary.  

The Veteran continued to see both VA psychiatrists.  He began 
taking venlafaxine sporadically and continued refusing to 
take depakote.  The Veteran stated that he did not trust the 
treatment plan because mistakes had been made concerning his 
medication.  The Veteran became increasingly irritable and 
argumentative, and was eventually asked to seek treatment 
from another VA psychiatrist.

At the aforementioned September 2008 hearing, the Veteran 
testified that his VA psychiatrist had advised him to 
discontinue one of his medications (venlafaxine) because he 
was driving too fast.  As a result, the Veteran claims that 
he experienced an episode of blurry vision (described as 
seeing blobs) and fatigue.  Consequently, he was not 
permitted to work and he suffered financially.  

Analysis

As was discussed in the law and regulations section above, in 
order to substantiate a claim under 38 U.S.C. § 1151, the 
evidence must show that VA treatment caused additional 
disability, and that such additional disability was the 
result of either negligence or carelessness on the part of VA 
or was an event which was not reasonably foreseeable.  

The question of whether the Veteran has additional disability 
and whether such is related to his VA medical treatment 
received between August 2001 and March 2002 is essentially 
medical in nature, as are the matters of negligence, etc. and 
foreseeability.  The Board is prohibited from exercising its 
own independent judgment to resolve medical questions.  See 
Colvin, supra.  There is of record a VA C & P examination 
addressing these questions in September 2006.  No other 
competent medical opinion regarding the existence, etiology, 
and foreseeability of the Veteran's disability resulting from 
VA treatment is of record.    

With respect to the matter of additional disability, the 
September 2006 VA examiner specifically opined on this 
matter:

[N]o impairment as a result of his 
treatment is found anywhere in the record 
or in the patient's presentation today.  
He instead steadfastly maintains that he 
has been free of all psychiatric 
symptomology for 3-1/2 years now, and 
presented no significant symptomology 
today.  Therefore, no persistent 
impairment, industrial or otherwise, is 
attributable to psychiatric disease in 
general, let alone his treatment for it 
can be found today, in the considered 
opinion of the present long-experienced 
psychiatric examiner.

The Veteran has contended that he also had physical problems 
such as blurred vision and fatigue.  It appears that such 
problems resolved once his medication was stabilized.  
Indeed, there is no diagnosis of any such problems of record, 
and the Veteran does not appear to have complained of such 
symptoms for a number of years.  Such vague, remote and 
undiagnosed complaints cannot be considered to be additional 
disability for which compensation can be assigned.  

In short, it appears that after the Veteran was 
psychiatrically hospitalized in August 2001 due to depression 
with psychotic features, VA health care providers had some 
difficulty in finding effective medications.  It further 
appears that this was eventually accomplished.  In the 
interim, however, the Veteran attempted to resume his job as 
a truck driver, evidently prematurely and at his own 
insistence.  He was let go from his job after experiencing 
problems such as hypomania and irritability.  The record does 
not indicate that this was amounted to additional disability 
caused by VA medical treatment, but rather was psychiatric 
symptomatology which had not been brought under full control.  
The medical evidence thus shows that the Veteran's symptoms 
were merely the continuance or natural progress of the 
disease for which the care or treatment was furnished.  See 
38 C.F.R. § 3.361(c)(2) (2008).

Thus, a preponderance of the evidence shows that there was no 
additional disability as a result of VA medical treatment, 
and the claim for compensation pursuant to 38 U.S.C. § 1151 
fails on this basis alone. 

For the sake of completeness, the Board will also address the 
matter of negligence on the part of VA.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

The September 2006 VA examiner opined that there was no 
negligence on the part of the VA psychiatrists, stating "The 
medication administration in the opinion of the present 
experienced examiner falls within the standard of care.  The 
patient was treated in [a] highly regarded teaching hospital 
with expert staff in attendance, and the various medication 
actions taken within that constantly monitored setting, would 
not be unusual in a case such as [the Veteran's], although 
they might not have been undertaken on an outpatient basis 
where follow-up would not have been as close."  
Additionally, the September 2006 VA examiner concluded "Upon 
review of his treatment, it is seen that very conscientious 
care was carried out, consultation were obtained, and that 
the patient was followed as closely as he would maintain 
contact.  No deviation from the standard care is found."  

The September 2006 VA examiner also stated that the side 
effects experienced by the Veteran were not unusual, and that 
these side effects were monitored and treated as they arose.  
Thus, there was no event which was not reasonably 
foreseeable.

There is no competent medical evidence to the contrary.  To 
the extent that the Veteran believes that he has additional 
disability due to VA medical treatment, it is well settled 
that lay persons without medical training, such as the 
Veteran, are not qualified to render opinions which call for 
specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].   

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim for benefits 
pursuant to 38 U.S.C. § 1151.  If he was dissatisfied with 
the opinion of the September 2006 VA examiner he had ample 
opportunity to submit a medical opinion in his favor of his 
claim; he has failed to do so.  See 38 U.S.C.A. § 5107(a) [it 
is the claimant's responsibility to support a claim for VA 
benefits].

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to compensation under 38 
U.S.C. § 1151 for depression.  The benefits sought on appeal 
are accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for an 
additional disability due to hospital care, medical or 
surgical treatment is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


